Citation Nr: 0824338	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  97-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
including secondary to residuals of a contusion of the 
coccyx.  

2.  Entitlement to a compensable rating for residuals of a 
contusion of the coccyx.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently certified 
to the Board by the Philadelphia, Pennsylvania RO.  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge of the Board conducted at the RO 
(a "Travel Board Hearing").  In a July 2002 statement, 
however, he withdrew that request.  38 C.F.R. § 20.702(d) 
(2007).  

In October 2004, the Board remanded the issues for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence preponderates against finding that 
schizophrenia was initially manifest in service or within one 
year of his discharge, and schizophrenia has not been shown 
to be causally related to his military service, including the 
residuals of a contusion of the coccyx.  

2.  Resolving reasonable doubt in the veteran's favor, 
effective from May 27, 2003, the medical evidence shows that 
the appellant has chronic painful residuals as a result of a 
coccyx contusion.  




CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by 
service, it may not be presumed to have been so incurred, and 
it is not secondary to the service-connected residuals of a 
contusion of the coccyx.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (a), 3.310 (2007).  

2.  The criteria for a compensable rating for residuals of a 
contusion of the coccyx have been met, effective May 27, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5298 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Initially, the Board observes 
that the veteran's claim was filed prior to the enactment of 
the VCAA.  Nevertheless, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issues addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in March 
2005 and March 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  Moreover, the June 1997 statement of the 
case specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating for his 
coccyx disability.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  He was informed of what how 
disability ratings and effective dates were assigned in the 
March 2006 letter.  The claim was most recently readjudicated 
in an October 2007 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case and supplemental statement of the case, 
he was provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  Because the veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  As such, 
the Board finds that there is no prejudice to the veteran in 
the Board's proceeding with its appellate review.  Hence, the 
case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, Social Security disability 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A psychosis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established for disability 
which is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the evidence of record, the Board finds that service 
connection for schizophrenia, including secondary to 
residuals of a contusion of the coccyx is not warranted.  

The veteran is currently diagnosed with paranoid 
schizophrenia.  His service treatment records, however, do 
not show any treatment for a psychiatric disability.  Upon 
separation examination in April 1977, the veteran was found 
to be psychiatrically within normal limits and there were no 
disqualifying physical or mental defects sufficient to 
warrant disposition through medical channels.  In a Report of 
Mental Evaluation, also dated in April 1977, it was noted 
that the veteran did not have any significant mental illness.  

The medical records in the claims folders also do not show 
that the veteran's schizophrenia was manifest to a 
compensable degree within one year of his discharge from 
service.  Private and VA treatment reports first establish a 
diagnosis of schizophrenia several years after the veteran's 
discharge from active duty; and reports associated with the 
appellant's Social Security Disability also show that 
benefits were initially awarded for schizophrenia beginning 
in 1992, more than 10 years after his discharge from service.  

Finally, the medical evidence does not provide any causal 
relationship between the veteran's active military service 
and his currently diagnosed schizophrenia, including 
residuals of a contusion of the coccyx.  Upon VA examination 
in July 1996, to include a September 1996 addendum, the 
examiner concluded that the veteran's schizophrenia was not 
causally related to his service-connected residuals of a 
contusion of the coccyx.  Finally, following a June 2006 VA 
examination, the examiner remarked that there was no evidence 
showing that the veteran's psychiatric disorder began in 
service or was diagnosed during the first post-service year.  
Moreover, he stated that the veteran's psychiatric disability 
was not related to his military service, including the 
service-connected residuals of a contusion of the coccyx.  
Consequently, in the absence of favorable evidence in support 
of the claim, the Board must conclude that service connection 
for schizophrenia, including secondary to residuals of a 
contusion of the coccyx, must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's coccyx disability is rated noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5298, which applies to 
removal of the coccyx.  Under Diagnostic Code 5298, a 
noncompensable evaluation is warranted for removal of the 
coccyx without painful residuals.  A maximum evaluation of 10 
percent is warranted for partial or complete removal of the 
coccyx, with painful residuals.  

The medical evidence of record fails to demonstrate that the 
veteran has had any of his coccyx removed.  Moreover, upon VA 
examination in July 1996, there was no tenderness over the 
coccyx area and the veteran was diagnosed with mechanical low 
back pain.  Subsequent VA examination reports dated May 27, 
2003 and in May 2006, however, show that the veteran was 
diagnosed with coccygodynia, secondary to an old contusion 
and chronic coccydinia, respectively.  Although there has 
been no removal of the veteran's coccyx, in light of the 
chronic nature of the appellant's pain, and after resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the medical evidence dated from the May 27, 2003 VA 
examination shows that he has chronic painful residuals due 
to his in-service coccyx injury.  See 38 C.F.R. § 3.102; cf. 
also, DeLuca v. Brown, 8 Vet. App. 202 (1995)..  Therefore, 
the Board finds that a 10 percent rating may be awarded, 
effective from the date of the VA examination, May 27, 2003.  
Hart.  This is the highest rating available under that 
diagnostic code.  Consequently, a higher rating may not be 
assigned.  

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the service-connected residuals of a contusion of the 
coccyx.  As noted above, the veteran has not required 
frequent hospitalization for the disability - in fact, it has 
not been shown that he has ever been hospitalized for 
treatment of the disorder - and the manifestations of such 
are consistent with the assigned schedular evaluations.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluations assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to service connection for schizophrenia, 
including secondary to residuals of a contusion of the coccyx 
is denied.  

Entitlement to a 10 percent rating for residuals of a 
contusion of the coccyx is granted, effective May 27, 2003, 
subject to the regulations regarding the payment of monetary 
benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


